

116 S4409 ES: To designate the facility of the United States Postal Service located at 303 East Mississippi Avenue in Elwood, Illinois, as the “Lawrence M. Larry Walsh Sr. Post Office”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4409IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 303 East Mississippi Avenue in Elwood, Illinois, as the Lawrence M. Larry Walsh Sr. Post Office. 1.Lawrence M. Larry Walsh Sr. Post Office(a)DesignationThe facility of the United States Postal Service located at 303 East Mississippi Avenue in Elwood, Illinois, shall be known and designated as the Lawrence M. Larry Walsh Sr. Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lawrence M. Larry Walsh Sr. Post Office.Passed the Senate December 3, 2020.Secretary